DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 05/27/2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
The indicated allowability of claims 2, 6-8, 12-14 and 18-28 is withdrawn in view of the newly discovered reference(s) to Zhang et al..  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 6, 8, 12, 14, 18, 20, 23 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US Pub. 2019/0296876).
Regarding claims 2, 8 and 14, Zhang teaches an apparatus of a Fifth Generation (5G) NodeB (gNB) (Figure 1, [0016] gNBs), comprising: one or more baseband processors to encode a scrambling identity (ID) configuration for one or more demodulation reference signals (DMRS), wherein the scrambling ID configuration indicates one of two scrambling IDs to be signaled to a user equipment (UE) (Figure 1, [0042], [0168], UE is configured with two DMRS ports groups; each DMRS port group comprises scrambling ID); and a transmitter to transmit the scrambling ID configuration to the UE, wherein the scrambling ID configuration is transmitted to the UE using transmission configuration indication (TCI) states ([0194], UE determines the DMRS port group configuration (that comprises the scrambling ID) based on TCI state, DMRS port group transmitted in DCI, [0042]).
Regarding claims 6, 12 and 18, Zhang teaches the one or more baseband processors encode the one or more DMRS using, at least, a selected one of the two scrambling IDs and the transmitter transmits the one or more DMRS in the physical downlink shared channel (PDSCH) [0042], [0043].
Regarding claims 20, 23 and 26, Zhang teaches the transmitter transmits downlink control information (DCI) to the UE, the DCI indicating that the scrambling ID is to be signaled using the TCI states ([0194], UE determines the DMRS port group configuration (that comprises the scrambling ID) based on TCI state, DMRS port group transmitted in DCI, [0042])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Maaref et al. (US Pub. 2019/0320457).
Regarding claims 7, 13 and 19, Zhang teaches the limitations in claims 2, 8 and 14 as shown above.  Zhang, however, does not teach a receiver to receive one or more DMRS on a physical uplink shared channel (PUSCH) from the UE, wherein the one or more baseband processors decode the received one or more DMRS using, at least, a selected one of the two scrambling IDs.  Maaref teaches a receiver to receive one or more DMRS on a physical uplink shared channel (PUSCH) from the UE, wherein the one or more baseband processors decode the received one or more DMRS using, at least, a selected one of the two scrambling IDs (“a DMRS scrambling ID will be used to initialize a sequence for scrambling a reference signal for the PDSCH or PUSCH” in [0133]).  It would have been obvious to one skilled in the art to modify Zhang to have a receiver to receive one or more DMRS on a physical uplink shared channel (PUSCH) from the UE, wherein the one or more baseband processors decode the received one or more DMRS using, at least, a selected one of the two scrambling IDs as taught by Maaref in order to estimate a communication channel in order to receive (e.g., decode, or demodulate) the data transmitted by the UE [0078].
Claims 21, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Huang et al. (US Pub. 2019/0342907).
Regarding claims 21, 24 and 27, Zhang teaches the limitations in claims 2, 8 and 14 as shown above.  Zhang, however, does not teach the TCI states are part of a synchronization signal block (SSB).  Huang teaches the TCI states are part of a synchronization signal block (SSB) (“(1) explicit signalling to the UE of the DL RS(s) ID and corresponding TCI state (2) implicit association of the DL RS ID(s) to a TCI state based on measurements by the UE” in [0207], see also “SSB” in [0201]).  It would have been obvious to one skilled in the art to modify Zhang to have the TCI states are part of a synchronization . 
Claims 22, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Marinier et al. (US Pub. 2013/0039284).
Regarding claims 22, 25 and 28, Zhang teaches the limitations in claims 2, 8 and 14 as shown above.  Zhang, however, does not teach the TCI states are part of channel state information reference signal (CSI-RS) configuration.  Marinier teaches the scrambling ID configuration is transmitted to the UE as part of channel state information reference signal (CSI-RS) configuration (“The receiver/WTRU may determine the value of NIDx and/or nSCID from higher-layer signaling.  The receiver/WTRU may determine the value of NIDx and/or nSCID based on a parameter(s) that may be linked to and/or may correspond to the CSI-RS configuration” in [0105]).  It would have been obvious to one skilled in the art to modify Zhang to have the scrambling ID configuration is transmitted to the UE as part of channel state information reference signal (CSI-RS) configuration as taught by Marinier in order to set the value of NIDx and/or nSCID to different values depending on the E-PDCCH transmission [0105].
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ge et al. (US Pub. 2021/0119836) teaches configuration of a scrambling ID for each DMRS port group (Figure 2b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414